Citation Nr: 1002822	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1946 to October 1947 
and from June 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

This claim came before the Board in April 2009, when a remand 
was ordered for additional development.  The requested 
actions have been completed and the claim is ready for 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence of record does not demonstrate 
that lumbar spine strain, claimed as lumbar spine disability, 
is causally related to active service.


CONCLUSION OF LAW

The lumbar spine strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A review of the Veterans' service treatment records finds no 
treatment reports or complaints regarding his lumbar spine 
from either period of service.  The October 1947 Report of 
Physical Examination found no musculoskeletal defects.  The 
April 1951 Report of Medical Examination for extended active 
duty also found "NSA" (no significant abnormalities) 
regarding his spine and extremities.  The March 1953 Report 
of Medical Examination for separation found his spine, and 
other musculoskeletal, clinically normal.  

In a statement, the Veteran described two back injuries he 
suffered in service.  At some point in either December 1946 
or January 1947 the Veteran injured his lower back jumping in 
a ditch and then again a month or so later in a wrestling 
match.  The Veteran stated he sought medical treatment and 
was taped up by a physician.  See November 2005 Statement.  

The record contains no post-service treatment records for the 
Veteran's lumbar spine.  The Veteran submitted a VA Form 21-
4142 on which he listed the above described back injuries, 
dated in December 1946 and spring 1947, a "back injury" in 
the spring of 1966, and another "back injury" in spring 
1976.  He named the military doctor who treated him in 1946-
1947 as well as a private physician, labeled "deceased" by 
the Veteran, and another private physician.  The RO attempted 
to contact the last listed physician, now retired.  See 
November 2005 Report of Contact.  

VA treatment reports, which begin in the record in April 
2002, contain no treatment reports pertaining to the 
Veteran's lumbar spine.  A July 2005 physician's note 
contained the Veteran's report of chronic low back pain, 
intermittent, "since service".  

In July 2009 the Veteran was afforded a VA spine examination.  
The examiner reviewed the claims file and medical records.  
The Veteran reported the 1946 to 1947 injuries of jumping 
into a ditch and wrestling.  The Veteran also reported that 
he had never seen a provider for his back.  Following an 
objective examination which included an x-ray study of the 
lumbar spine, the examiner noted some degenerative changes of 
the inferior lumbar spine.  The diagnosis was lumbar strain.  
The examiner noted the Veteran had degenerative joint disease 
in both knees and lumbar arthritis was noted on the x-ray.  
The examiner found it was less likely than not that the 
current back condition was caused by or the result of 
service.  The examiner also found his severe abdominal 
obesity was the most likely cause of his lumbar back pain.  

The Board finds the absence of documented complaints or 
treatment for over 50 years since the Veteran's discharge 
from service until the Veteran filed his claim in 2005 to be 
very probative.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board has no cause to question the Veteran's credibility 
and sincerity.  Indeed, he may have been injured in service 
precisely as described; however, whatever condition the 
Veteran suffered then appears to have been acute and 
transitory, as both separation examinations in 1947 and 1953 
found no abnormalities in the Veteran's spine.  See November 
2005 statement.  The Board acknowledges that the Veteran is 
competent to discuss his pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
even the Veteran has described the low back pain as 
intermittent and he reported to the 2009 examiner that he had 
never seen a provider for his back.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that this 
lack of complaints or treatment for over 50 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the distant past.  Therefore, continuity has 
not been established, either through the competent evidence 
or through his statements.

Moreover, there is no competent medical evidence that the 
current lumbar spine disability, diagnosed in 2009 as lumbar 
strain, with an x-ray study finding lumbar arthritis, is 
causally related to the Veteran's service.  The only medical 
opinion is a negative one, from a VA examination that the 
Board finds to be legally sufficient and probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran 
has not been shown to possess the requisite training or 
credentials needed to render a medical diagnosis, and without 
such supporting documentation, his statements are of little 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").

The competent and credible evidence of record does not show 
that the Veteran's lumbar spine strain, or his lumbar 
arthritis, began in service, manifested to a compensable 
degree within a year after service, or is in any way related 
to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in August 2005, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for lumbar 
spine arthritis, claimed as lumbar spine disability is 
denied, any questions regarding disability rating and 
effective dates are now moot.

All available service treatment records were obtained.  The 
Board acknowledges that the RO informed the Veteran in 
October 2005 that his service treatment records may be 
unavailable due to the 1974 fire at the National Personnel 
Records Center.  However, after additional searches, the RO 
obtained the Veteran's 1946 and 1947 enlistment and 
separation physical examinations, his 1953 separation 
physical examination, as well as a record of in-service 
treatment for a deviated septum.  Further, upon remand, the 
Veteran's VA treatment records from the Portland VAMC were 
obtained and added to the record.  The Board finds that all 
relevant evidence has been obtained with regard to the 
Veteran's claims for service connection, and the duty to 
assist requirements have been satisfied.  

The Veteran was afforded a VA spine examination in July 2009 
to determine the nature and etiology of his lumbar spine 
disability.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for lumbar strain, claimed as lumbar spine 
disability, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


